   Case: 4:21-cv-00731-NAB Doc. #: 8 Filed: 07/26/21 Page: 1 of 1 PageID #: 68




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 STATE OF MISSOURI,                             )
                                                )
                Plaintiff,                      )
                                                )
          v.                                    )         No. 4:21-CV-731 NAB
                                                )
 TYLER JOHNSON,                                 )
                                                )
                Defendant.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s motion to proceed in forma pauperis on

appeal. When the Court denied defendant’s request for removal and remanded this action, the

Court certified in writing that an appeal would not be taken in good faith. The motion is denied.

See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion to proceed in forma pauperis on

appeal [ECF No. 7] is DENIED.

       Dated this 26th day of July, 2021.




                                                HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE
